On Rehearing this cause has been reargued and all questions raised reconsidered at length. It is unquestionably a border line case but on reconsideration we find no good reason to change or modify the judgment heretofore entered.
Stripped of all secondary questions and considerations, the case turns on the question of whether or not the allegations of negligence were proven. On some material points the evidence was in conflict but as to these the verdict could have been upheld either way. The evidence of the witnesses, Wetmore, Parker, Holstun, and Albertson, is sufficient to prove the accident, the death of Embry, and that his death was produced in the manner alleged in the declaration. The evidence of all these witnesses has to be read together to reach this conclusion. The evidence of no single witness is sufficient to prove the essential facts necessary to justify the verdict but when the testimony of the witnesses named is concerned as a whole the verdict reached was a reasonable deduction from it.
Our former judgment of affirmance is accordingly affirmed on rehearing.
Affirmed on rehearing.
WHITFIELD, C.J., and ELLIS, and DAVIS, J.J., concur.
BROWN, J., dissents.